PER CURIAM.
The appellant challenges an order of the trial court summarily denying postconviction relief. The trial court denied the appellant’s “Motion for a Guilty Plea Withdrawal” on the basis that it had previously denied the appellant’s earlier motion for post conviction relief and the issues raised in the latter motion were similar. At that time, the denial of the initial order had been appealed to this court. Because that appeal was pending, the trial court should have dismissed the present motion for lack of jurisdiction since the present motion *220raises the same claims as the earlier motion. See Williams v. State, 795 So.2d 975 (Fla. 1st DCA 2001). Cf. Bates v. State, 704 So.2d 562 (Fla. 1st DCA 1997) (holding that the trial court has jurisdiction over a postconviction motion even when an appeal from the denial of a prior postconviction motion is pending if the issues in the motions are unrelated).
Accordingly, we vacate the order denying the motion and remand for the trial court to dismiss the motion.
VACATED AND REMANDED.
BOOTH, BENTON, and VAN NORTWICK, JJ., concur.